DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.
Allowable Subject Matter
Claims 1-5 and 7-15 (renumbered as 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Matsunobu, US 2013/0251046 A1; Minoo, US 2013/0177068 A1) fails to anticipate or fairly suggest the features of: a method for adaptively processing video samples in a video signal frame, the video samples being arranged in a coding unit, the method comprising . . . calculating a correction offset for the first video sample of the extracted plurality of video samples upon the basis of a first value of the first video sample and a second value of a second video sample of the extracted plurality of video samples, and adding the correction offset to the offset value of the first video sample, wherein the offset value of the first video sample after the correction offset is added is used to adjust the first value of the first video sample, along with all other limitations specified in independent Claims 1, 12, and 15 (renumbered as 1, 11, and 14). The claimed calculation of the correction offset and adding the correction offset to the offset value used to adjust the first value of the first video sample can be seen in at least in paragraph [0087] and Figs. 9-13 of the Specification as originally filed.
Dependent Claims 2-5, 7-11, and 13-14 (renumbered as 2-10 and 12-13) are allowed by virtue of their dependencies to the above allowable Claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482            


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482